BENJAMIN F. WHITEMAN, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 49, 2008.
Supreme Court of Delaware.
Submitted: July 21, 2008.
Decided: October 8, 2008.
Before BERGER, JACOBS, and RIDGELY, Justices.
JACK B. JACOBS, Justice.
This 8th day of October 2008, after careful consideration of the parties' brief and the record on appeal, we find it manifest that the judgment of the Superior Court should be affirmed on the basis of the Superior Court=s well-reasoned decision dated January 15, 2008. The Superior Court did not err in concluding that Whiteman's motion challenging the legality of his life sentence as a habitual offender was untimely, repetitive, and substantively without merit.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.